Name: Council Regulation (EC) NoÃ 2223/2004 of 22 December 2004 amending Regulation (EC) NoÃ 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF)
 Type: Regulation
 Subject Matter: regions and regional policy;  economic policy; NA;  agricultural policy
 Date Published: nan

 24.12.2004 EN Official Journal of the European Union L 379/1 COUNCIL REGULATION (EC) No 2223/2004 of 22 December 2004 amending Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The third indent of the second subparagraph of Article 47(2) of Council Regulation (EC) No 1257/1999 (2), as amended by Regulation (EC) No 1783/2003 (3), lays down that the Community contribution to agri-environmental measures may not exceed 85 % in areas covered by Objective 1 and 60 % in the other areas. (2) Article 47a(3) of Regulation (EC) No 1257/1999, which lays down specific financial provisions for the Member States which acceded on 1 May 2004, specifies that Article 47 of that Regulation does not apply to the financing of the measures referred to in Article 47a(1), which include agri-environmental measures. For those measures, the Community financial contribution may amount to 80 % in areas covered by Objective 1, in accordance with Article 47b(1). (3) In order to prevent any difference in treatment between the Member States that made up the Community at 30 April 2004 and the Member States which joined on 1 May 2004 as regards the financing of agri-environmental measures in the areas covered by Objective 1, the rate of the financial contribution applicable to the latter should be brought into line with that applicable to the former as from the date of accession, in accordance with the third indent of the second subparagraph of Article 47(2) of Regulation (EC) No 1257/1999. (4) Article 47(2), second subparagraph, first and second indent, of Regulation (EC) No 1257/1999 lays down the Community contribution rate in the areas outside Objective 1 and 2. In accordance with Article 47a, paragraph 3 of Regulation (EC) No 1257/1999 as modified by the 2003 Act of accession, these provisions do not apply to the Member States that joined the European Union on 1 May 2004 in that they only had areas subject to Objective 1 and Objective 2. Since then, it has become clear that some of these Member States, such as Slovakia, also have areas outside the said objectives, where the rural development measures might apply. Under these circumstances, it is necessary to make applicable to the Member States that joined the European Union on 1 May 2004 the provisions of Regulation (EC) No 1257/1999 laying down the Community contribution rate for the measures covered by the rural development programme. (5) Regulation (EC) No 1257/1999 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 47a(3) of Regulation (EC) No 1257/1999 point (b) shall be replaced by the following: (b) Article 35(1), Article 35(2), second indent, Article 36(2) and Article 47, with the exception of the second subparagraph of paragraph 2, of this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2004. For the Council The President C. VEERMAN (1) Opinion of 14.12.2004 (not yet published in the Official Journal). (2) OJ L 160, 26.6.1999, p. 80. Regulation as last amended by Regulation (EC) No 583/2004 (OJ L 91, 30.3.2004, p. 1). (3) OJ L 270, 21.10.2003, p. 70.